DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 are pending in this application.

Information Disclosure Statement
The Information Disclosure Statement(s) submitted by applicant on 7/1/2020 have been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 signed and attached hereto. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2,4,17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kumar et al(US 2016/0241574).
Claim 1: Kumar disclose generating by a computer system, a plurality of executable binaries that include alerting beacons for a computer network associated with a transaction device in (page 1[0007]; page 7[0074]: beacon alert is issued for data communication network and advanced threat may declare that the information being transferred is an image file when the information is an executable binary). Kumar disclose deploying by the computer system within the computer network, the plurality of executable binaries as traps to detect privilege escalation attempts within the computer network in (page 9[0087]:system determines whether a malicious callback threat is associated with the application or service. The runtime dashboard is an application integrity dashboard for reputation scoring that displays evidence of an associated application launch sequence for pre-breach detection and breach analysis). Kumar disclose detecting by the computer system that one or more alerting beacons included in the plurality of executable binaries have been triggered and in response to detecting, transmitting by the computer system to a security management system, a notification indicating the one or more triggered alerting beacons in (pages 6-7[0068]: When evaluating the content metrics the protocol exploit analyzer attempts to determine if the communication constitute callback beacons or other malicious communication. After the determination the protocol exploit analyzer transmits notifications to the network activity correlator to indicate that malicious communication or data transfer has occurred).
Claim 2: Kumar disclose computing system is a software configuration management system and wherein the alerting beacons notify a reporting module that one or more of the executable binaries have been accessed in (pages 6-7[0068]).
Claim 4: Kumar disclose security management system performs based on the notification, a set of preventative actions without notifying a user that triggered the one or more alerting beacons in (fig.5,7).
Claim 17: Kumar disclose receiving a plurality of executable binaries that include alerting beacons for a computer network associated with a transaction service in (page 1[0007]; page 7[0074]: beacon alert is issued for data communication network and advanced threat may declare that the information being transferred is an image file when the information is an executable binary).Kumar disclose deploying within the computer network, a plurality of executable binaries as traps to detect privilege escalation attempts within the computer network in (page 9[0087]:system determines whether a malicious callback threat is associated with the application or service. The runtime dashboard is an application integrity dashboard for reputation scoring that displays evidence of an associated application launch sequence for pre-breach detection and breach analysis). Kumar disclose detecting that one or more alerting beacons included in the plurality of executable binaries have been triggered and in response to the detecting transmitting a notification to a security management system indicating the one or more triggered alerting beacons wherein the alerting beacons are for the computer network in (pages 6-7[0068]: When evaluating the content metrics the protocol exploit analyzer attempts to determine if the communication constitute callback beacons or other malicious communication. After the determination the protocol exploit analyzer transmits notifications to the network activity correlator to indicate that malicious communication or data transfer has occurred). Kumar disclose a security management system performs based on receiving the notification, a set of preventative actions without notifying a user that triggered the one or more of the alerting beacons in (fig.5,7).
Allowable Subject Matter
Claim 9-16 are allowed.
Claims 3,5,6-8,18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
USPTO Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSUK SONG whose telephone number is (571)272-3857. The examiner can normally be reached Mon-Fri: 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOSUK SONG/Primary Examiner, Art Unit 2435